2015 UT App 185
_________________________________________________________

               THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                    Plaintiff and Appellee,
                                v.
                       EVAN D. BOYLES,
                   Defendant and Appellant.

                            Opinion
                       No. 20130578-CA
                       Filed July 30, 2015

           Second District Court, Ogden Department
                The Honorable W. Brent West
                        No. 111901766

               Evan D. Boyles, Appellant Pro Se

         Dee W. Smith, Branden B. Miles, and Brody E.
                 Flint, Attorneys for Appellee

 JUDGE JOHN A. PEARCE authored this Opinion, in which JUDGES
   STEPHEN L. ROTH and MICHELE M. CHRISTIANSEN concurred.


PEARCE, Judge:

¶1     This case considers whether police officers executing a
search warrant for a single-level, three-bedroom house needed to
obtain a new warrant after they encountered a locked interior
door sporting a no-trespassing sign. We conclude that the trial
court did not err by determining that the locked door and sign
were insufficient to provide a reasonable officer notice that the
                          State v. Boyles


bedroom behind the door was a separate residence.1 We
therefore affirm the trial court’s denial of the defendant’s motion
to suppress the evidence found in that bedroom.


                        BACKGROUND

¶2     A confidential informant told the police that he had
purchased methamphetamine from James Fitts on multiple
occasions. According to the informant, he had purchased the
drugs at Fitts’s residence and Fitts stored his merchandise in his
bedroom.

¶3     Under police direction, the informant then made two
controlled purchases of drugs from Fitts. The informant first
went to the house and bought methamphetamine from Fitts
using marked money. After this purchase, the informant
reported that three people lived in the house: James Fitts, Evan
D. Boyles, and K.Z. The second controlled purchase also took
place at the house. The informant noted that Boyles had been
‚present at the location‛ during the second transaction.

¶4     The police sought a search warrant. The affidavit
supporting the warrant request recounted the facts the
informant provided. The affidavit also detailed Fitts’s and
Boyles’s criminal histories. The affidavit noted that Boyles
resided at the house, that he had ‚an extensive history of
Possession of Illegal Narcotics,‛ and that four of Boyles’s nine
prior convictions had involved drugs.2 The police requested a

1. For the purposes of this opinion, we assume, without
deciding, that the bedroom was a separate residence.

2. According to the affidavit, Boyles had been convicted of
possessing methamphetamine twice and had pled guilty to
possessing methamphetamine with intent to distribute on a third
occasion.




20130578-CA                     2                2015 UT App 185
                          State v. Boyles


search warrant to seize methamphetamine and drug
paraphernalia from James Fitts, the house, and the house’s
curtilage. Specifically, the affidavit described the property to be
searched as including ‚all outbuildings, garages, sheds, vehicles,
trailers, boats, locked containers, and other property contained
within the property lines (curtilage).‛ Citing officer safety and
the possibility of evidence being destroyed, the affidavit asked
‚that the police officers executing the search warrant not be
required to give notice of authority (no-knock) and be able to
execute the search warrant day or night.‛ A district court judge
reviewed the affidavit and issued a warrant to search Fitts and
the house.

¶5     Police officers executed the warrant on July 12, 2011.
When the officers arrived, Boyles and his girlfriend were in the
backyard. Boyles and Fitts were detained while the officers
searched the house. While the officers did not know the ‚entire
layout of the home‛ when they entered, one officer later testified
that he ‚had an idea‛ which room was Fitts’s.

¶6    While searching the house, the officers encountered a
locked door with a no-trespassing sign hanging on it. Officers
broke down the door and discovered a bedroom containing drug
paraphernalia. When asked, Boyles admitted that the locked
bedroom was his. The officers also found heroin in another
room, later identified as Fitts’s bedroom.3

¶7    The State charged Boyles with possession of drug
paraphernalia. Boyles elected to represent himself at the pretrial
proceedings and at trial. Boyles filed a motion to suppress the
evidence discovered in his bedroom. After a hearing on the


3. The record does not reveal the order in which the officers
searched the two rooms nor does it reveal the point at which the
officers confirmed that the bedroom containing heroin was
Fitts’s.




20130578-CA                     3                2015 UT App 185
                          State v. Boyles


motion, the trial court found that the officers had acted in good
faith in obtaining the warrant and that the warrant allowed the
officers to search the entire property. The trial court further
found (1) that Boyles ‚maintain*ed+ a separate, locked bedroom
within the home‛; (2) that although ‚the officers had reason to
believe there were multiple people living in the home, there is no
evidence that the police officers knew that [Boyles] maintained
exclusive control over a particular bedroom‛; and (3) that there
‚was no indication that the bedroom was intended to be a
separately occupied portion of the home like an apartment.‛ The
court concluded that the ‚scope of the search warrant reasonably
included *Boyles’s+ room‛ and therefore denied the motion to
suppress. A jury convicted Boyles of possession of drug
paraphernalia, a class A misdemeanor. Boyles appeals.4


             ISSUE AND STANDARD OF REVIEW

¶8     Boyles contends that the trial court erred by denying his
motion to suppress. He argues that the officers lacked probable
cause to search his bedroom and that the warrant failed to
properly describe the place to be searched. In an appeal from the
denial of a motion to suppress evidence, we review the trial


4. Boyles was represented by appointed counsel throughout the
appellate process. Counsel filed briefs and participated in oral
argument. After the oral argument in this matter, counsel sought
to withdraw because Boyles expressed dissatisfaction with his
representation and threatened to file legal action against him.
Counsel requested that Boyles be appointed a new attorney or be
allowed to proceed pro se. We granted the motion to withdraw
and remanded to the district court. At a subsequent hearing, the
district court noted that this matter had been fully briefed and
argued and that ‚*a+ll parties agreed that the case can be
submitted to the Appellate Court for decision.‛ The district court
also permitted Boyles to proceed pro se.




20130578-CA                     4               2015 UT App 185
                           State v. Boyles


court’s factual findings for clear error and its conclusions of law
for correctness. State v. Rogers, 2014 UT App 89, ¶ 4, 325 P.3d 884.


                            ANALYSIS

¶9      The Fourth Amendment to the United States Constitution
protects the ‚right of the people to be secure in their persons,
houses, papers, and effects, against unreasonable searches and
seizures.‛ ‚*T]he touchstone of [Fourth] Amendment analysis
has been the question whether a person has a constitutionally
protected reasonable expectation of privacy.‛ Oliver v. United
States, 466 U.S. 170, 177 (1984) (citation and internal quotation
marks omitted). We assume, without deciding, that Boyles had a
reasonable expectation of privacy with respect to his bedroom
independent of that which he enjoyed as to the house as a whole.

¶10 Police officers generally need a warrant to search a place
in which a person has a reasonable expectation of privacy. See
Franks v. Delaware, 438 U.S. 154, 164 (1978) (‚The bulwark of
Fourth Amendment protection, of course, is the Warrant Clause,
requiring that, absent certain exceptions, police obtain a warrant
from a neutral and disinterested magistrate before embarking
upon a search.‛). Before issuing a search warrant, a magistrate
must determine that probable cause exists to conduct the search,
id.; often, this determination is based upon an affidavit filed by
the investigating officer. ‚[A] warrant affidavit must set forth
particular facts and circumstances underlying the existence of
probable cause, so as to allow the magistrate to make an
independent evaluation of the matter.‛ Id. at 165.

                 I. Validity of the Search Warrant

¶11 Boyles contends that the affidavit in his case
‚misrepresented the true nature of the living arrangement‛ and
was therefore invalid. He argues that ‚*t+his deprived the




20130578-CA                      5                2015 UT App 185
                          State v. Boyles


magistrate of the ability to accurately assess probable cause for
the entire structure, since he did not know that Mr. Boyles had a
separately accessed and rented space.‛5 He asserts that, ‚*h+ad
the court known that fact, it would have granted the search
warrant, but excepted Mr. Boyles’ room from the search.‛

¶12 ‚When the Fourth Amendment demands a factual
showing sufficient to comprise ‘probable cause,’ the obvious
assumption is that there will be a truthful showing.‛ Franks, 438
U.S. at 164–65 (emphasis omitted) (citation and internal
quotation marks omitted). ‚This does not mean ‘truthful’ in the
sense that every fact recited in the warrant affidavit is
necessarily correct, for probable cause may be founded upon
hearsay and upon information received from informants, as well
as upon information within the affiant’s own knowledge that
sometimes must be garnered hastily.‛ Id. at 165. Rather, a
warrant affidavit ‚is to be ‘truthful’ in the sense that the
information put forth is believed or appropriately accepted by
the affiant as true.‛ Id.

¶13 A warrant is not necessarily invalidated by the later
discovery that some of the information supporting the warrant is
inaccurate. Maryland v. Garrison, 480 U.S. 79, 85–86 (1987). In
Garrison, police officers possessed a valid warrant to search ‚the
person of Lawrence McWebb and ‘the premises known as 2036
Park Avenue third floor apartment’‛ for drugs. Id. at 80. When
the police applied for the warrant and when they began their
search, they reasonably believed there was only one apartment
on the third floor. Id. While executing the warrant, the officers
entered a vestibule on the third floor and encountered two open
doors. Id. at 81. They began searching and discovered


5. Boyles’s basis for claiming that his room was ‚separately
accessed‛ is unclear. Every indication in the record before us
suggests that Boyles and the officers accessed the room using an
interior door in the house.




20130578-CA                     6               2015 UT App 185
                          State v. Boyles


incriminating evidence including heroin. Id. However, they then
realized that the third floor was in fact divided into two
apartments—one occupied by McWebb and the other by
Garrison. Id. The officers stopped searching Garrison’s
apartment once the separate nature of the apartments became
apparent. Id. Garrison was charged with and convicted of drug
possession on the basis of the heroin found in his apartment. Id.
at 80.

¶14 The United States Supreme Court framed the question
before it as, ‚*W+hether that factual mistake invalidated a
warrant that undoubtedly would have been valid if it had
reflected a completely accurate understanding of the building’s
floor plan.‛ Id. at 85. The Court noted that the warrant’s
‚description of *the place to be searched+ was broader than
appropriate because it was based on the mistaken belief that
there was only one apartment on the third floor of the building
at 2036 Park Avenue.‛ Id. But ‚the discovery of facts
demonstrating that a valid warrant was unnecessarily broad
does not retroactively invalidate the warrant.‛ Id. Because the
officers could not have reasonably known of their factual
mistake at the time they applied for the warrant, the Court
concluded that the warrant was validly issued. Id. at 85–86.

¶15     Boyles contends that the warrant in this matter was
invalid because the investigating police officer should have
alerted the magistrate that the area to be searched included an
enclave over which Boyles exercised exclusive control and thus
entertained a reasonable expectation of privacy. See United States
v. Acosta, 965 F.2d 1248, 1252 (3d Cir. 1992) (‚*O+nly when the
defendant has the right to keep a place private and subject to his
exclusive control would reasonable expectations of privacy
attach.‛); cf. State v. Loya, 2001 UT App 3, ¶ 24, 18 P.3d 1116
(noting that a defendant may lose whatever reasonable
expectation of privacy he or she has regarding a hotel room
when he or she no longer exercises exclusive control of the
room). Boyles’s contention presupposes that the investigating
officer knew or believed that each of the three residents of the



20130578-CA                     7               2015 UT App 185
                           State v. Boyles


house rented separate rooms from the owner and maintained
exclusive control over their respective rooms, yet omitted that
information from the affidavit. But the record gives us no reason
to believe that the officer knew Boyles maintained exclusive
control over a particular bedroom or any bedroom at all. Nor
does Boyles point to any record evidence suggesting that the
officer had such knowledge when he swore the affidavit.

¶16 Instead, Boyles relies on the officer’s response to the
question, asked at trial, ‚*Did+ you know which bedroom was
*Fitts’s+ before you executed the warrant?‛ The officer answered
that he ‚had an idea of which one was [Fitts’s.+‛ Boyles assumes
from this that if the officer knew which bedroom belonged to
Fitts, the officer must also have known which bedroom belonged
to Boyles. Boyles’s reliance on this colloquy depends on the
uncertain assumptions that (1) if Fitts had a bedroom, Boyles
must have had one as well and (2) all the residents of the house
treated their respective rooms as areas over which they exercised
exclusive control. The officer’s trial testimony falls short of
supporting an inference that the officer knew, at least at the time
he sought the warrant, that Boyles maintained his bedroom as a
separate residence inside the house.

¶17 Boyles does not identify any other relevant information
known to the officer but omitted from the affidavit. As a result,
Boyles has not carried his burden of showing that the officer
knowingly misrepresented information in the affidavit so as to
render the resulting warrant invalid.6



6. Boyles may be arguing that the investigating officer should
have inferred that the three residents of the house each
maintained bedrooms as separate residences within it and that
the officer should therefore have included such an inference in
the affidavit. But all of the information from which that inference
could possibly be drawn was presented to the magistrate, and
                                                      (continued...)



20130578-CA                      8                2015 UT App 185
                           State v. Boyles


        II. Officers’ Good Faith in Executing the Warrant

¶18 Boyles contends that the officers executing the search
warrant did not act in good faith.7 Specifically, he asserts that the


(2014 UT App 154, ¶ 3, 330 P.3d 762.
However, ‚*o+ur preservation requirement is self-imposed and is
therefore one of prudence rather than jurisdiction.‛ Patterson v.
Patterson, 2011 UT 68, ¶ 13, 266 P.3d 828. ‚Consequently, we
exercise wide discretion when deciding whether to entertain or
reject matters that are first raised on appeal.‛ Id. Here, Boyles
represented himself at the time of the motion and hearing.
Although a pro se defendant is required to adhere to procedural
rules and the law, his or her lack of technical knowledge of law
and procedure should be accorded every consideration that may
reasonably be indulged. Orem City v. Bovo, 2003 UT App 286,
                                                     (continued...)



20130578-CA                      9                2015 UT App 185
                          State v. Boyles


officers’ ‚prior knowledge, coupled with their discoveries on the
scene through questioning and the discovery of a locked door
with a no trespassing sign,‛ should have led them to the
conclusion that the bedroom behind the door was a ‚private
space in which Mr. Boyles had manifested an objectively
reasonable expectation of privacy.‛ He urges that the officers
‚should have limited their investigation to the areas over which
Mr. Fitts—the only person against whom they had probable
cause—had the ability to control, such as his bedroom, the
kitchen or other common areas over which he had access.‛ 8

¶19 The United States Supreme Court has instructed that in
the course of executing a warrant, police officers may encounter


(76 P.3d 1170. Because Boyles was self-represented at the
time of the motion and hearing, and because the State did not
raise a preservation challenge to Boyles’s appeal, we exercise our
discretion to address the merits of the good-faith-search issue.

8. Several of Boyles’s arguments assert that the officer admitted
that he lacked probable cause to search Boyles’s bedroom. Boyles
relies on the officer’s testimony, ‚I did not have probable cause
that [Boyles was] per se the one distributing the
methamphetamine. I was given information that [he lived] there
and that [he was] a user, but I did not have probable cause.‛
However, Boyles takes this testimony out of context. The officer
was responding to the question Boyles posed: ‚Why didn’t *the+
affidavit list [Boyles] as a person to be taken into custody if you
knew [he] was a resident there and there was drugs [sic] being
done there at the location?‛ Read in context, the officer was
admitting that he lacked probable cause to arrest Boyles, not that
he lacked probable cause to search Boyles’s bedroom. Boyles
does not explain why the absence of probable cause for the arrest
of a person necessarily translates into a lack of probable cause to
search a bedroom.




20130578-CA                     10               2015 UT App 185
                           State v. Boyles


new information that would put a reasonable officer on notice
that the existing warrant is overly broad. When that occurs, the
officer should seek a new warrant. In Maryland v. Garrison, after
holding that later discoveries did not alone render the
previously issued warrant invalid, the Supreme Court turned to
the question of ‚whether the execution of the warrant violated
*Garrison’s+ constitutional right to be secure in his home.‛ 480
U.S. 79, 86 (1987). ‚*T+he validity of the search of *Garrison’s+
apartment pursuant to a warrant authorizing the search of the
entire third floor depends on whether the officers’ failure to
realize the overbreadth of the warrant was objectively
understandable and reasonable.‛ Id. at 88.

¶20 The Supreme Court concluded that, ‚*p+rior to the
officers’ discovery of the factual mistake, they perceived
McWebb’s apartment and the third-floor premises as one and
the same; therefore, their execution of the warrant reasonably
included the entire third floor.‛ Id. Accordingly, ‚the officers’
conduct was consistent with a reasonable effort to ascertain and
identify the place intended to be searched within the meaning of
the Fourth Amendment.‛ Id. Because the incriminating evidence
was discovered before the point at which the warrant no longer
supported the search, i.e., when the officers realized (or
reasonably should have realized) that the third floor comprised
two separate residences, suppression of that evidence was
improper. Id. at 88–89; see also United States v. Kyles, 40 F.3d 519,
524 (2d Cir. 1994) (‚If, during the search, the officers become
aware that the warrant describes multiple residences, the officers
must confine their search to the residence of the suspect.‛).

¶21 Here, the question before us focuses on whether the
officers realized or should have realized that Boyles’s bedroom
was a separate residence. The trial court concluded that the
searching officers had no indication that Boyles’s bedroom was
an enclave within and separate from the rest of the house. On
appeal, Boyles challenges the trial court’s conclusions that,
although ‚the officers had reason to believe there were multiple
people living in the home, there is no evidence that the police



20130578-CA                      11               2015 UT App 185
                          State v. Boyles


officers knew that [Boyles] maintained exclusive control over a
particular bedroom‛ and that there ‚was no indication that the
bedroom was intended to be a separately occupied portion of the
home like an apartment.‛9

¶22 Boyles identifies four categories of evidence that he
argues should have tipped the officers off to the existence of his
private enclave within the house: (1) ‚their prior knowledge,‛ (2)
‚their discoveries on the scene through questioning,‛ (3) the
locked door, and (4) the no-trespassing sign on that door.

¶23 Boyles does not specify what evidence comprises the first
two categories. We assume that by ‚prior knowledge,‛ Boyles
refers to the fact that the investigating officer knew that three
people resided at the house. But three people—even people
possessing different last names—may well reside in a house
together without dividing the house into separate residences. Cf.
Commonwealth v. Smith, 898 S.W.2d 496, 501 (Ky. Ct. App. 1995)
(‚The multiple-occupancy rule [for analyzing whether a
reasonable expectation of privacy exists] is predicated upon the
thesis that occupants of a single living unit, whether related or
not, generally have at least some access to each other’s
bedrooms.‛ (citation and internal quotation marks omitted));
State v. Sheehan, 524 A.2d 1265, 1270 (N.J. Super. Ct. App. Div.
1987) (same). The existence of multiple unrelated people who
reside in the house does not lead inexorably to the conclusion


9. The trial court’s written ruling included these sentences as
part of its findings of fact. However, at least as applied to
Boyles’s unpreserved good-faith-search contention, see supra ¶ 18
n.7, they appear to be conclusions of law. Because the trial
court’s findings withstand the scrutiny of our non-deferential
correctness review—the most favorable standard to Boyles—we
apply that standard because application of a more deferential
standard would not change the outcome in this case. See State v.
Rogers, 2014 UT App 89, ¶ 4, 325 P.3d 884.




20130578-CA                     12              2015 UT App 185
                           State v. Boyles


that those unrelated persons live in separate residences under
the same roof. See United States v. Hinds, 856 F.2d 438, 441 (1st
Cir. 1988) (explaining that ‚the mere presence of more than one
family in a building [does not] automatically change[] its
character from single family to multifamily‛). Indeed, courts
have treated a variety of factors as relevant to the separate-
residence inquiry. See, e.g., id. at 441–42 (‚There were no
indications, such as separate doorbells or mailboxes, that more
than one family‛ resided at the building to be searched); Kyles,
40 F.3d at 524 (‚Factors that indicate a separate residence include
separate access from the outside, separate doorbells, and
separate mailboxes.‛); United States v. Cannon, 264 F.3d 875, 879
(9th Cir. 2001) (considering an officer’s discovery of a separate
bathroom and ‚a wood burning stove, cooking stove,
refrigerator, and sink‛ within what originally appeared to be a
garage and concluding that the building was ‚a separate
dwelling for which a separate warrant was required‛); United
States v. Fennell, 496 F. Supp. 2d 279, 281 (S.D.N.Y. 2007) (‚Indicia
of a separate residence include separate entrances, separate
doorbells, separate house numbers, name plates, and
mailboxes.‛); United States v. Maneti, 781 F. Supp. 169, 175
(W.D.N.Y. 1991) (‚The dwelling does not have separate visible
doorbells, mailboxes, speaking tubes, name plates, or apartment
numbers to indicate multiple residency.‛); State v. Ramirez, 195
P.3d 460, 463 (Or. Ct. App. 2008) (‚*P+ertinent considerations‛ as
to whether a separate unit exists include ‚the actual physical
structure of the residence,‛ ‚whether there are separate
entrances or separate numbers on doors in the residence,‛ the
presence of locks, and whether other occupants have access).

¶24 We also assume that ‚*the officers’+ discoveries on the
scene through questioning‛ refers to Boyles’s claim that, during
the search, he informed one of the officers that he had a separate
room. As noted above, the record does not indicate at what point
during the search Boyles gave this information to the officer
questioning him. Boyles was outside when the search began and
remained in the backyard during his questioning. As a result, the
record does not support an inference that Boyles gave this



20130578-CA                      13               2015 UT App 185
                           State v. Boyles


information to the questioning officer before the searching
officers discovered the drug paraphernalia in Boyles’s
bedroom.10

¶25 Even if Boyles had claimed to the searching officers that
his room was a separate residence, it is not clear that those
officers were required to accept his claim at face value. See
United States v. Esterline, 287 F. App’x 693, 699 (10th Cir. 2008). In
Esterline, police officers arrested Virgil Counts after discovering
drugs and a pair of drug-dusted digital scales in his car. Id. at
695. The officers obtained a search warrant for Counts’s
residence. Id. ‚Upon arrival, the officers encountered *Counts’s+
architecturally unique residence. It consisted of a fusion of
several rectangular shaped trailer houses physically attached to
one another to form a single unit.‛ Id. ‚The doors between each
structure were combined in such a manner [as] to permit
passage from one trailer to another without going outside.‛ Id.
The building was identified by a single address. Id. A search of
this sejungible structure revealed the defendant Douglas
Esterline, his drug stash, and his illegal firearm. Id. Esterline
informed the officers that he had rented the front part of one of
the trailers—consisting of a living room, a kitchen, and a
bedroom—as a separate residence. Id. at 696. Esterline’s portion
of the trailer had a separate lock. Id.

¶26 Esterline was charged with various crimes and
unsuccessfully sought to suppress the evidence discovered in his
portion of the trailer. On appeal, Esterline asserted that, ‚when
the police discovered he had a separate bedroom during the
search*,+ they were required to limit their search to *Counts’s+
portion of the trailer.‛ Id. at 698. However, despite Esterline’s
protestations that he rented part of the structure as a separate
residence, the searching officers ‚were not required to simply


10. The trial court did not include a finding about this issue in its
denial of the suppression motion.




20130578-CA                      14                2015 UT App 185
                           State v. Boyles


take Esterline’s word at face value.‛ Id. at 699; see also United
States v. Canestri, 518 F.2d 269, 273 (2d Cir. 1975) (explaining that
police executing a search warrant were not required to accept as
true the declaration of the owner of a single-family house to the
effect that one of the rooms belonged to a party omitted from the
warrant, because limiting the search’s scope upon such
declarations would frustrate the purpose of the search warrant).

¶27 In light of this persuasive case law, even if Boyles had
informed the searching officers that he maintained his bedroom
as a separate residence before they entered it, that information
alone would not automatically translate into a finding that the
officers were on notice that the bedroom was actually a separate
residence. Even if the claim had been made to the searching
officers, it would be a fact, among others, for the court to weigh
in deciding whether ‚the officers’ failure to realize the
overbreadth of the warrant was objectively reasonable and
understandable.‛ Maryland v. Garrison, 480 U.S. 79, 88 (1987).

¶28 With respect to the import of the locked interior door
displaying a no-trespassing sign, neither Boyles nor the State
cites any controlling authority concerning whether a reasonable
officer encountering these indicia must be on notice that a
separate residence lies behind the door. Nor does Boyles
confront the State’s dual contentions that (1) nothing on the door
or sign suggested that the locked room belonged to Boyles and
(2) a locked door in a house used for drug transactions suggests
a ‚stash room‛ used to store drugs and money.

¶29 Instead, Boyles cites several cases from other jurisdictions
suggesting that no-trespassing signs indicate a reasonable
expectation of privacy such that a search warrant is required.
These cases arose in a variety of factual settings, none of which
are similar to that presented in this matter. See State v. Roubique,
421 So. 2d 859, 862 (La. 1982) (no-trespassing sign posted at
entrance of driveway); People v. Scott, 593 N.E.2d 1328, 1338 (N.Y.
1992) (no-trespassing signs posted every twenty to thirty feet
around 165 acres of rural land); State v. Kochel, 2008 ND 28, ¶ 2,



20130578-CA                      15               2015 UT App 185
                          State v. Boyles


744 N.W.2d 771 (no-trespassing sign posted outside a mobile
home with an addition); McCuller v. State, 999 S.W.2d 801, 804–05
(Tex. App. 1999) (no-trespassing sign posted outside of a home);
Johnson v. Commonwealth, 496 S.E.2d 143, 149 (Va. Ct. App. 1998)
(in a commercial business property, no-trespassing signs placed
in warehouse and adjacent dock areas). Not one of those cases
addresses the question before the trial court—whether a no-
trespassing sign on a bedroom door inside a house should cause
a reasonable officer already in possession of a search warrant for
the house to reconsider the continued validity of that warrant as
to the area beyond the door.

¶30 Boyles also identifies a case in which the United States
Court of Appeals for the Ninth Circuit considered whether
police officers overstepped the authority of an otherwise valid
warrant. See Mena v. City of Simi Valley, 226 F.3d 1031 (9th Cir.
2000). In Mena, officers were investigating a drive-by shooting
and came to suspect Raymond Romero. Id. at 1034. The officers
knew that Romero lived in a ‚residence with a large number of
subjects residing in a residence designed for one family.‛ Id.
(internal quotation marks omitted). Even so, they obtained a
warrant to search the entire house and its curtilage, as well as
any vehicles parked nearby that belonged to the occupants of the
house. Id. at 1035. During the execution of the warrant, the
officers noticed that ‚some of the rooms were locked, many with
padlocks on the outside of the doors.‛ Id. ‚Nevertheless, the
officers proceeded to force entry into these locked rooms,‛ id.,
and discovered that ‚the rooms were set up as studio apartment
type units, with their own refrigerators, cooking supplies, food,
televisions, and stereos,‛ id. at 1038. Iris Mena was in one of the
rooms, and the officers detained her. Id. at 1035.

¶31 Mena brought a civil rights suit against the officers,
alleging inter alia that they had obtained an overbroad search
warrant and executed an overbroad search. Id. at 1036. The
officers unsuccessfully moved for summary judgment on the
ground that they were entitled to qualified immunity. Id. On
appeal from the denial of summary judgment, the Ninth Circuit



20130578-CA                     16               2015 UT App 185
                          State v. Boyles


determined that the search warrant was not overbroad, because
there was ‚absolutely no evidence in the record‛ that the officers
‚knew or should have known prior to the application for the
warrant that [the house] was a multi-unit dwelling.‛ Id. at 1037.
It therefore ruled that the officers were entitled to qualified
immunity on the overbroad-warrant claim. Id. at 1038. The court
then determined that ‚a reasonable jury considering all the facts
could determine that it was unreasonable for the officers to
continue the search‛ after discovering the padlocked doors with
studio-apartment-type rooms behind them; accordingly, the
court affirmed the denial of qualified immunity on the
overbroad-search claim. Id. at 1039. Contrary to Boyles’s
assertion, the Mena court did not hold that padlocked doors
were necessarily sufficient to put the officers on notice that the
warrant was overbroad; rather, the court merely determined that
summary judgment was inappropriate because a jury could find
that padlocked doors and studio-apartment-type rooms were
sufficient for that purpose.

¶32 Boyles also points us to a federal trial court case from
Oregon in which the court suppressed evidence officers
discovered in a defendant’s rented room while they conducted a
search pursuant to a warrant for the entire house. See United
States v. Greathouse, 297 F. Supp. 2d 1264 (D. Or. 2003). The
district court reasoned that a thirteen-month lapse between the
acts giving rise to probable cause and an agent requesting a
search warrant was ‚simply too long‛ and that the probable
cause was therefore stale. Id. at 1273. As an alternative basis for
suppressing the evidence, the court determined that agents
‚should have known there were separate residences within the
house and should have stopped and obtained a second warrant
for the defendant’s bedroom.‛ Id. at 1275. Specifically, the court
noted that the door to the defendant’s room ‚had a ‘Do Not
Enter’ sign posted,‛ that there was an ‚apparent absence of any
familial or other connection between the residents‛ of the house,
and that when the agents executed the search warrant, the
owner of the house ‚immediately advised‛ them that ‚the
defendant was a renter and that he lived in the back bedroom.‛



20130578-CA                     17               2015 UT App 185
                          State v. Boyles


Id. at 1274–75. Since the issuance of Greathouse, no court has
adopted this aspect of its analysis. Indeed, one court dismissed it
as ‚dicta, which we are not bound to follow.‛ People v. Gomez,
No. A119510, 2008 WL 5050583, at *5 (Cal. Ct. App. Nov. 26,
2008).

¶33 In contrast, the United States Court of Appeals for the
Second Circuit has determined that a locked door is not
sufficient to put officers on notice that the room behind the door
may be a separate residence. See United States v. Kyles, 40 F.3d
519, 524 (2d Cir. 1994). In Kyles, two masked and armed robbers
held up a bank. Id. at 521–22. Their getaway car was later found,
containing some of their loot and a pizza parlor job application
filled out by Basil Kyles. Id. at 522. The job application listed an
address, and the police officers obtained a warrant to search the
property at that address. Id. When officers executed the warrant,
they were greeted by Basil’s mother. Id. During the search, they
encountered a locked door. Id. Basil’s mother informed the
officers that the room belonged to another of her sons, Geoffrey
Kyles, and that only Geoffrey had the key to the room. Id.
Undeterred, the officers broke down the door and discovered
some of the heisted bills inside. Id. When Geoffrey arrived at the
house, he was arrested and charged with armed bank robbery.

¶34 Before trial, Geoffrey moved to suppress the evidence
discovered in his room, arguing ‚that his bedroom was a
separate residence not covered by the warrant because the door
was locked, only he possessed the key, and he was not named in
the affidavit underlying the search warrant.‛ Id. at 522–23. The
trial court denied the motion, ruling that ‚Geoffrey’s exclusive
possession of the key to his bedroom, by itself, did not render his
bedroom a separate residence.‛ Id. at 523. On appeal, the Second
Circuit concluded that the warrant authorized the officers to
‚break the lock and search the room‛ because the bedroom was
not a ‚separate residential unit.‛ Id. at 524. The Second Circuit
explained that ‚*f+actors that indicate a separate residence
include separate access from the outside, separate doorbells, and
separate mailboxes,‛ and determined that the absence of these



20130578-CA                     18               2015 UT App 185
                           State v. Boyles


features left the officers with ‚no reason to believe Geoffrey’s
room was a separate residence‛ despite the mother’s statement
that the only key to the room was held by Geoffrey. See id.

¶35 Several other courts have also declined to find locks
dispositive of the issue. For example, the Hawaii Supreme Court
explained that a ‚lock on *the defendant’s+ bedroom door *does+
not, by itself, automatically elevate his bedroom to the status of a
separate residential unit.‛ State v. Anderson, 935 P.2d 1007, 1018
(Haw. 1997). The Idaho Court of Appeals held that ‚there was
very little, if anything, to create a belief that [there] were
separate subunits‛ within a house despite ‚the presence of locks
on the doors—which [an] officer testified was not uncommon in
single residences occupied by several people.‛ State v. Reynolds,
218 P.3d 795, 800 (Idaho Ct. App. 2009). And a Delaware trial
court noted that ‚[a] lock on a bedroom door does not
automatically make a bedroom a separate living unit.‛ State v.
Kwalalon, No. 1312012959, 2015 WL 721255, at *3 (Del. Super. Ct.
Feb. 13, 2015).

¶36 The lesson we draw from these cases is simple: there is no
bright-line rule that a locked door and no-trespassing sign
always denote a separate residence. Rather, the determination of
whether a reasonable officer should have been on notice that an
interior door led to a separate residence is a factually intensive
inquiry that takes into account all of the attendant
circumstances.

¶37 The officers executing the search warrant in this matter
entered a home that possessed none of the indicia that appellate
courts have deemed sufficient to indicate that the persons
residing there intended to establish separate residences. The
home had a single entrance with a single doorbell and a single
mailbox. Unlike the situation presented in Greathouse, the record
does not reflect that the officers were immediately advised that




20130578-CA                      19              2015 UT App 185
                         State v. Boyles


Boyles maintained a separate residence behind the locked door.11
Although the locked door bore a no-trespassing sign, there was
no indication that the room belonged to Boyles. Indeed,
testimony before the trial court asserted that a locked door in a
house used in sale of drugs was consistent with a ‚stash room‛
where money and drugs are stored. The record is devoid of any
indication that there was anything in Boyles’s bedroom that
would suggest a separate residence. Based on the record before
us, we conclude that the trial court correctly determined that,
under these circumstances, there were not sufficient indicia to
put a reasonable officer on notice that Boyles’s bedroom was a
separate residence. We further conclude that the trial court did
not err in ruling that the officers relied in good faith on the
warrant they possessed and that the evidence uncovered
pursuant to that warrant should not be suppressed.

                      III. Rule 24(j) Letters

¶38 After he filed his reply brief, Boyles submitted two letters
pursuant to rule 24(j) of the Utah Rules of Appellate Procedure.
The first raises a contention that ‚the State illegally enhanced
*Boyles’s+ sentence from a Class B misdemeanor . . . to a Class A
misdemeanor.‛ Boyles complains that ‚the jury [first] needed to
find [Boyles] guilty of the underlying offense [before] it could
conduct a second proceeding to determine the existence of the
enhancement.‛

¶39 A rule 24(j) letter is limited to citation of supplemental
authorities and is neither an opportunity for a party to further
argue their case, see Beynon v. St. George–Dixie Lodge No. 1743,
Benevolent & Protective Order of Elks, 854 P.2d 513, 519 (Utah
1993), nor an appropriate method to raise new appellate claims,
cf. Washington v. Kraft, 2010 UT App 266U, para. 13 at *4 (noting


11. An advisement they would not have been required to accept
at face value in any event. See supra ¶¶ 25–27.




20130578-CA                     20              2015 UT App 185
                            State v. Boyles


that issues not adequately discussed in an appellant’s opening
brief are deemed waived in order to prevent the resulting
unfairness to the appellee, who would have no opportunity to
respond to the appellant’s arguments). Indeed, a letter of
supplemental authority must contain ‚a reference either to the
page of the brief or to a point argued orally to which [the
supplemental authorities+ pertain.‛ See Utah R. App. P. 24(j). We
will not address the merits of the issues raised for the first time
in this rule 24(j) letter. In any event, Boyles’s sentence was not
enhanced at all. Rather, he was actually charged with a class A
misdemeanor and the jury was instructed accordingly.12

¶40 The second rule 24(j) letter is a photocopy of a pro se
mandamus petition filed by Boyles and several other individuals
in a separate case.13 Like the first rule 24(j) letter, the second rule
24(j) letter addresses issues not raised in Boyles’s opening brief,
the merits of which we therefore do not address.


                          CONCLUSION

¶41 Boyles has not identified any information that the officer
knew, or should have known, but withheld from the magistrate.
He has therefore not shown that the search warrant issued by
the magistrate was invalid. We assume, without deciding, that


12. Boyles’s counsel acknowledged the hurdles faced by the
argument advanced in the first rule 24(j) letter and described the
letter as ‚being filed in an Anders fashion.‛ See Anders v.
California, 386 U.S. 738 (1967); State v. Clayton, 639 P.2d 168, 169–
170 (Utah 1981) (explaining that Anders briefs address issues that
a defendant wishes to raise but that his or her counsel believes
are without merit).

13. This court denied the mandamus petition in a December 15,
2014 order.




20130578-CA                       21                2015 UT App 185
                          State v. Boyles


Boyles had a reasonable expectation of privacy in his bedroom,
but conclude that, based on the record facts, a reasonable officer
would not have known that the bedroom was a separate
residence. The trial court therefore did not err in denying the
motion to suppress.

¶42   Affirmed.

                         _____________




20130578-CA                     22              2015 UT App 185